DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 01/13/2022.  
Claims 1-20 are pending in the case.  
No claims have been cancelled or added.
Claims 1, 11 and 16 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim(s) 1-9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2013/0055112 A1, published 02/28/2013, hereinafter “Joseph”) in view of Weishaupl et al. (US 2016/0028660 A1, published 01/28/2016, hereinafter “Weishaupl”), further in view of Koo et al. (US 2013/0072264 A1, published 03/21/2013, hereinafter “Koo”) and further in view of Smith (US 2016/0188181 A1, filed on 08/03/2012, hereinafter “Smith”).

Independent Claims 1, 11 and 16:
	Joseph discloses a system comprising:
at least one processor (Joseph: ¶ [0150]-[0152].); and
a memory [non-transitory computer-readable storage medium] storing instructions that, when executed by the at least one processor, cause the system to perform a method comprising: 
providing, by the [computing] system, a communication thread comprising a media content item for presentation (The interface presents a message thread wherein the messages can comprise text, picture and/or video (media content items), Joseph: Figs. 1a , 
wherein a first copy of the media content item is stored at the [computing] system and a second copy of the media content item is stored at a recipient device (The data associated with a message is stored locally on the client devices of the recipient and sender, Joseph: ¶ [0407]-[0420].), 
wherein the communication thread is provided within a layer that is positioned in a stack structure based on time data associated with the layer (Joseph: Figs. 1a, 1d-1f and 17b, ¶ [0014]-[0023], [0400]-[0409].); 
causing, by the computing system, a first response to be presented overlaid over the media content item, wherein the media content item is given a depth effect in response to receipt of the first response (Other users can reply to a sent message, Joseph: ¶ [0055]-[0058].  New messages are stacked on top of old messages and old messages are presented with a depth effect, Joseph: Figs. 1a, 1e, 3f, 24e, ¶ [0010], [0315], [0380].  The messages can comprise text, picture and/or video (media content items), Joseph: ¶ [0187].);
causing, by the computing system, the first response to be overlaid over the media content item and a second response transmitted in response to the first response to be presented overlaid over the first response and the media content item (There can be at least three layers of messages overlapping each other, Joseph: Figs. 1a.  The messages can comprise text, picture and/or video (media content items), Joseph: Figs. 1a and 1d-1f, ¶ [0183]-[0193].].  There can be at least a first and second response to a sent message, Joseph: Figs. 1a and 1d-1f, ¶ [0055]-[0058].  The message can be a picture, );
ending, by the computing system, the communication thread, after a second user input is detected (The chat session can end in response to the participants terminating the session, Joseph: ¶ [0299].).
Joseph does not appear to expressly teach a system, medium and method comprising:
wherein the depth effect comprises blurring;
causing, by the computing system, the first response of the responses to be removed from presentation in response to a first detection of a first touch gesture to reveal the media content item, wherein the first response is overlaid over the media content item in response to a first detection of an absence of the first touch gesture;
causing, by the computing system, the second response to be removed from presentation in response to a second detection of the first touch gesture to reveal the first response;
causing, by the computing system, the second response to be presented in response to a second detection of the absence of the first touch gesture; and
wherein:
the second user input is a second touch gesture, and
the ending comprises causing the first copy of the media content item to be removed from the computing system and the second copy of the media content item to be removed from the recipient device.
However, Weishaupl teaches a system, medium and method wherein:
the second user input is a second touch gesture (User interaction can be provided via touch gestures, Weishaupl: ¶ [0045].  The user can provide input to terminate the chat session: Weishaupl: abstract, ¶ [0013], [0021], [0032], [0033].),
the ending comprises causing the first copy of the media content item to be removed from the computing system and the second copy of the media content item to be removed from the recipient device (Weishaupl: abstract, ¶ [0013], [0021], [0033].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Joseph wherein:
the second user input is a second touch gesture,
the ending comprises causing the first copy of the media content item to be removed from the computing system and the second copy of the media content item to be removed from the recipient device, as taught by Weishaupl.
One would have been motivated to make such a combination in order to provide better privacy and security when sharing content via a chat session (Weishaupl: abstract, ¶ [0003], [0013], [0021], [0033].).
Joseph in view of Weishaupl does not appear to expressly teach a system, medium and method comprising:
wherein the depth effect comprises blurring;
causing, by the computing system, the first response of the responses to be removed from presentation in response to a first detection of a first touch gesture to reveal the media content item, wherein the first response is overlaid over the media content item in response to a first detection of an absence of the first touch gesture;
causing, by the computing system, the second response to be removed from presentation in response to a second detection of the first touch gesture to reveal the first response; and
causing, by the computing system, the second response to be presented in response to a second detection of the absence of the first touch gesture.
However, Koo teaches a system, medium and method comprising:
causing, by the computing system, a top layer object to be removed from presentation in response to a first detection of a first touch gesture to reveal the background behind the top layer object, wherein the top layer object is overlaid over the background in response to a first detection of an absence of the first touch gesture (The user can cause the window A (first top layer object) to be hidden by touching an area of the screen and causing the background behind window A to be displayed, Koo: Figs. 2A-2C, ¶ [0051], [0063].  When it is detected that user ended the touch input, window A is displayed again, Koo: Figs. 3A-3C ¶ [0052], [0063].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Joseph to comprise:
causing, by the computing system, a top layer object to be removed from presentation in response to a first detection of a first touch gesture to reveal the background behind the top layer object, wherein the top layer object is overlaid over the background in response to a first detection of an absence of the first touch gesture, as taught by Koo.
One would have been motivated to make such a combination in order to improve the user’s experience by providing the user with a quick means for viewing background content that is hidden behind a top layer object (Koo: [0051]-[0052], [0060].).
In implementing the hiding of the top layer object feature of Koo into the invention of Joseph in view of Weishaupl, the hiding of the top layer (as taught by Koo) would correspond to hiding a most recent response because the most recent response would comprising:
causing, by the computing system, a first response of the responses to be removed from presentation in response to a first detection of a first touch gesture to reveal the media content item, wherein the first response is overlaid over the media content item in response to a first detection of an absence of the first touch gesture (The conversation interface can display content items and responses to the content item, Joseph: Figs. 1a and 1d-1f, ¶ [0055]-[0058], [0183]-[0193].  Accordingly, the most recent message can correspond to a response and the message prior to the most recent message can correspond to the content item.  The most recent message would be the top layer object in the stack and the messages beneath the most recent message would be part of the background (relative to the most recent message).  The top layer object is hidden when the user touches an area where the top layer object is not displayed and causes the background content behind the top layer object to be displayed, Koo: Figs. 3A-3C, ¶ [0051], [0063].  When the user releases the touch input, the top layer object is displayed again, Koo: Figs. 3A-3C, ¶ [0052], [0063].);
causing, by the computing system, the second response to be removed from presentation in response to a second detection of the first touch gesture to reveal the first response and causing, by the computing system, the second response to be presented in response to a second detection of the absence of the first touch gesture (There can be at least three layers of messages overlapping each other, Joseph: Figs. 1a.  As presented above, the conversation interface can display content items and responses to the content items, Joseph: Figs. 1a and 1d-1f, ¶ [0055]-[0058], [0183]-[0193].  Accordingly, there can be a first message corresponding to a content item, a second message corresponding to a first response to the first message, and a third message corresponding to a second response to the first message, wherein the second response would be the top layer object since it would be the most recently received message and the content item and first response (first and second messages) would be background content relative to the top layer object.  The top layer object is hidden when the user touches an area where the top layer object is not displayed and causes the background content behind the top layer object to be displayed, Koo: Figs. 3A-3C, ¶ [0051], [0063].  When the user releases the touch input, the top layer object is displayed again, Koo: Figs. 3A-3C, ¶ [0052], [0063].).
Joseph in view of Weishaupl and further in view of Koo teaches a system, medium and method wherein the depth effect comprises blurring.
wherein the depth effect comprises blurring (Smith: ¶ [0933]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Joseph in view of Weishaupl and further in view of Koo wherein the depth effect comprises blurring, as taught by Smith.
One would have been motivated to make such a combination in order to provide a more effective visual depth cue (Smith: ¶ [0933]).

Claims 2, 12 and 17:
The rejection of claims 1, 11 and 16 are incorporated.  Joseph in view of Weishaupl, further in view of Koo and further in view of Smith further teaches a system, medium and method wherein the stack structure comprises a plurality of layers, and each of the plurality of layers corresponds to a communication thread between the computing system and one or more respective recipient devices (Joseph: Figs. 1a, 1d-1f and 17b, ¶ [0014]-[0023], [0400]-[0409].).

Claims 3, 13 and 18:
The rejection of claims 2, 12 and 17 are incorporated.  Joseph in view of Weishaupl, further in view of Koo and further in view of Smith further teaches a system, medium and method wherein an oldest layer in the plurality of layers is positioned at a top of the stack structure and a newest layer in the plurality of layers is positioned at a bottom of the stack structure or the newest layer is positioned at the top of the stack structure and the oldest layer is positioned at the bottom of the stack structure (Joseph: Figs. 1a, 1d-1f and 17b, ¶ [0014]-[0023], [0400]-[0409].).

Claims 4, 14 and 19:
The rejection of claims 1, 11 and 16 are incorporated.  Joseph in view of Weishaupl, further in view of Koo and further in view of Smith further teaches a system, medium and method wherein at least one of: the first copy of the media content item is obscured by the computing system or the second copy of the media content item is obscured by the recipient device (Joseph: Figs. 1a and 1d-1f, ¶ [0014]-[0023], [0409]-[0420].).

Claims 5, 15 and 20:
The rejection of claims 1, 11 and 16 are incorporated.  Joseph in view of Weishaupl, further in view of Koo and further in view of Smith further teaches a system, medium and method wherein the first touch gesture includes a press and hold gesture (Koo: ¶ [0051]-[0052], [0063].).

Claim 6:
The rejection of claim 5 is incorporated.  Joseph in view of Weishaupl, further in view of Koo and further in view of Smith further teaches a method wherein the responses are transmitted between the computing system and the recipient device without transmitting the media content item (When a new message (response) is .

Claim 7:
The rejection of claim 5 is incorporated.  Joseph in view of Weishaupl, further in view of Koo and further in view of Smith further teaches a method wherein the responses and the media content item are overlaid in an order based on time data associated with the first response, the second response and the additional responses and the media content item (Joseph: Figs. 1a, 1d-1f and 17b, ¶ [0014]-[0023], [0400]-[0409].).

Claim 8:
The rejection of claim 5 is incorporated.  Joseph in view of Weishaupl, further in view of Koo and further in view of Smith further teaches a method further comprising revealing the first response based on a scroll through of previous responses initiated while another touch gesture is detected (The scrolling causes a currently displayed message to be removed from the screen and a previous message to be displayed (scroll through animation), Joseph: Figs. 1a, 1d-1f and 17b, ¶ [0014]-[0023], [0101]-[0102].).

Claim 9:
The rejection of claim 1 is incorporated.  Joseph in view of Weishaupl, further in view of Koo and further in view of Smith further teaches a method wherein at least one of: the first touch gesture or the second touch gesture is detected by at least one of: a touch sensor or a touch display (Joseph: ¶ [0102]-[0103]; Weishaupl: ¶ [0045].) 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Weishaupl, further in view of Koo, further in view of Smith and further in view of Geppert et al. (US 2010/0251177 A1, published 09/30/2010, hereinafter “Geppert”).

Claim 10:
	The rejection of claim 1 is incorporated.  Joseph in view of Weishaupl, further in view of Koo and further in view of Smith does not appear to expressly teach a method wherein the second touch gesture includes a flicking gesture.
	However, Geppert teaches a method wherein the second touch gesture includes a flicking gesture (Geppert: ¶ [0048], [0060].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Joseph in view of Weishaupl, further in view of Koo and further in view of Smith wherein the second touch gesture includes a flicking gesture, as taught by Geppert.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing the user greater flexibility on how the user provides the touch gesture (Geppert: ¶ [0032], [0048], [0060].).

Response to Arguments


Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175